DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2007301729) in view of Cumbie et al (U.S. Pub. 2018/0222201) and Ciampini (U.S. Pub. 2019/0300753)
Regarding claim 1, a multi-chip (MCM) assembly comprising a graphite substrate (H1200) comprising a plurality of silicon chips (H1100) directly attached to the graphite substrate (Paragraphs 0017-0018; Figures 1, 3)
The MCM assembly further comprises a Printed Wiring Board (PWB) (H1300, H1400) attached to the graphite substrate by means of an adhesive glue and provided with openings surrounding outer perimeters of the silicon chips (Paragraphs 0022-0023; openings of H1300)
Nishikawa discloses bonding the using an adhesive for bonding to the graphite substrate (H1200) (Paragraph 0018)
Ciampini discloses the usage of water and solvent resistant glues for bonding on graphite surfaces (Paragraphs 0015-0017, 0066)
Cumbie discloses a substrate comprising a protruding rim (barrier 112) onto which print head dies are disposed (Figures 2-3; Paragraphs 0032, 0039)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciampini and Cumbie into the device of Nishikawa, for the purpose of forming a high strength of adhesiveness and protecting the print head dies/chip assembly
Regarding claim 3, a flexible cable which external portion terminates with a series of contacting pads (Figures1-3; Paragraph 0022; flexible portion H1300 comprises contact terminals H1301)
Regarding claim 4, the length of the PWB (H1300, H1400) extends beyond the graphite substrate (H1200) or terminates just before an edge of the graphite substrate (Figures 1-3)
Regarding claim 8, wherein the adhesive glue is an epoxy based adhesive (Paragraph 0018)
Ciampini discloses the usage of water and solvent resistant glues for bonding on graphite surfaces (Paragraphs 0015-0017, 0066)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ciampini and Cumbie into the device of Nishikawa, for the purpose of forming a high strength of adhesiveness and protecting the print head dies/chip assembly

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2007301729) as modified by Cumbie et al (U.S. Pub. 2018/0222201) and Ciampini (U.S. Pub. 2019/0300753) as applied to claim 1 above, and further in view of Abe et al (U.S. Pub. 2011/0310163)
Regarding claim 2, Abe discloses a recessed portion incorporating bonding pads corresponding to bonding pads (H1101) of chips (Figures 3a, 3b; Paragraphs 0020, 0022)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Abe into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of decreasing the occurrence of defective head caused by defective wires in wire bonding and suppress an increase in wire height

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2007301729) as modified by Cumbie et al (U.S. Pub. 2018/0222201) and Ciampini (U.S. Pub. 2019/0300753) as applied to claim 1 above, and further in view of Yamane et al (U.S. Pub. 2005/0122354)
Regarding claim 5, Yamane discloses adhesive glue encompasses both the silicon chips (H1101; nozzle substrates) and edges of the openings of the PWB (electric wiring substrate) (sealant 1304, 1305 provided at edges of openings of the PWB; Figures 5, 7; Paragraphs 0061-0062)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamane into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of protecting electric connecting portions against corrosion by ink
Regarding claim 6, Yamane discloses sealing electric connection portions by encompassing the electric connection portions and connecting wires (sealant 1304, 1305 provided at edges of openings of the PWB; Figures 5, 7; Paragraphs 0061-0062)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamane into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of protecting electric connecting portions against corrosion by ink
Regarding claim 7, Yamane discloses a solder resist layer (epoxy resin; Paragraph 0057; Figures 6-7) and adhesive glue encompassing at least a portion of the solder resist layer (sealant 1304, 1305 provided at edges of openings of the PWB; Figures 5, 7; Paragraphs 0061-0062)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamane into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of protecting electric connecting portions against corrosion by ink

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2007301729) as modified by Cumbie et al (U.S. Pub. 2018/0222201) and Ciampini (U.S. Pub. 2019/0300753) as applied to claim 1 above, and further in view of Yamamoto et al (U.S. Pub. 2010/0013889)
Regarding claim 9, Yamamoto discloses a print bar comprising a plurality of MCM assemblies on a support member (Figures 8-9)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamamoto into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of providing inexpensive and highly reliable print heads
Regarding claims 10-12, Nishikawa discloses a cover shield (H1400) comprising windows and having sealing adhesive at edges (Paragraphs 0016, 0022-0023)
Regarding claim 13, Yamamoto discloses sealants are used (72, 73) are used between the frame and substrate mounting member (Figures 8-9; Paragraphs 0030, 0041, 0046)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamamoto into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of providing inexpensive and highly reliable print heads
Regarding claim 14, Yamamoto discloses sealing arranged on the support member and composed by a number of metal frames equal to a number of MCM assemblies, the metal frames surrounding the MCM assemblies and enclosing the sealing composition around the MCM assemblies (Figures 8-9; Paragraphs 0050-0055; support members may be made of any material)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamamoto into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of providing inexpensive and highly reliable print heads
Regarding claim 15, Yamamoto discloses metal support members (50; made of any material) which support the frame and body of the MCM assemblies (Figures 8-9; Paragraphs 0050-0055)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Yamamoto into the device of Nishikawa as modified by Cumbie and Ciampini, for the purpose of providing inexpensive and highly reliable print heads

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 27, 2022